     Case 3:21-cv-00834-WQH-WVG Document 6 Filed 05/13/21 PageID.2 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARLIN LATTERAL ROYAL,                                  Case No.: 3:21-cv-00834-WQH-WVG
12                                         Petitioner,
                                                             (1) ORDER DISMISSING CASE
13   v.                                                      WITHOUT PREJUDICE; and
14   RAYMOND MADDEN,1 Warden,
                                                             (2) NOTICE OF OPTIONS DUE TO
15                                       Respondent.         FAILURE TO EXHAUST STATE
                                                             COURT REMEDIES
16
17
            Petitioner, a state prisoner proceeding pro se, has filed a Petition for Writ of Habeas
18
     Corpus pursuant to 28 U.S.C. § 2254.
19
                  FAILURE TO SATISFY THE FILING FEE REQUIREMENT
20
            Petitioner has failed to pay the $5.00 filing fee and has failed to move to proceed in
21
     forma pauperis. This Court cannot proceed until Petitioner has either paid the $5.00 filing
22
     fee or qualified to proceed in forma pauperis. See Rule 3(a), 28 U.S.C. foll. § 2254.
23
     ///
24
25
26
     1
       Petitioner named “Warden” as Respondent and indicates he is incarcerated at Centinela State Prison,
27   located in Imperial, CA. The Warden of Centinela State Prison is Raymond Madden. See
     https://www.cdcr.ca.gov/facility-locator/cen/ (last visited May 7, 2021). There Court hereby sua sponte
28   substitutes “Raymond Madden” for “Warden” as Respondent.

                                                         1
                                                                                      3:21-cv-00834-WQH-WVG
     Case 3:21-cv-00834-WQH-WVG Document 6 Filed 05/13/21 PageID.3 Page 2 of 6



 1                           FAILURE TO ALLEGE EXHAUSTION
 2                          AS TO ALL CLAIMS IN THE PETITION
 3         In addition, habeas petitioners who wish to challenge either their state court
 4   conviction or the length of their confinement in state prison, must first exhaust state judicial
 5   remedies. 28 U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133–34 (1987). To
 6   exhaust state judicial remedies, a California state prisoner must present the California
 7   Supreme Court with a fair opportunity to rule on the merits of every issue raised in his or
 8   her federal habeas petition. 28 U.S.C. § 2254(b), (c); Granberry, 481 U.S. at 133–34.
 9   Moreover, to properly exhaust state court remedies a petitioner must allege, in state court,
10   how one or more of his or her federal rights have been violated. The Supreme Court in
11   Duncan v. Henry, 513 U.S. 364 (1995) reasoned: “If state courts are to be given the
12   opportunity to correct alleged violations of prisoners’ federal rights, they must surely be
13   alerted to the fact that the prisoners are asserting claims under the United States
14   Constitution.” Id. at 365-66 (emphasis added). For example, “[i]f a habeas petitioner
15   wishes to claim that an evidentiary ruling at a state court trial denied him [or her] the due
16   process of law guaranteed by the Fourteenth Amendment, he [or she] must say so, not only
17   in federal court, but in state court.” Id. at 366 (emphasis added).
18         Petitioner indicates he presently has a habeas corpus petition pending in the
19   California Supreme Court in which he is raising seven claims. See Pet., ECF No. 1 at 12.
20   Petitioner has therefore filed a “mixed” petition, that is, one which presents both exhausted
21   and unexhausted claims. In Rose v. Lundy, 455 U.S. 509 (1982), the United States Supreme
22   Court held that a mixed petition is subject to dismissal because it violates the “total
23   exhaustion rule” required in habeas petitions brought pursuant to § 2254, but that a
24   petitioner must be permitted an opportunity to cure that defect prior to dismissal. Id. at
25   514-20.
26   ///
27   ///
28   ///

                                                    2
                                                                               3:21-cv-00834-WQH-WVG
     Case 3:21-cv-00834-WQH-WVG Document 6 Filed 05/13/21 PageID.4 Page 3 of 6



 1             Having preliminarily determined the Petition contains unexhausted and exhausted
 2   claims, the Court notifies Petition or his options.
 3             i) First Option: Allege Exhaustion
 4             Petitioner may file further papers with this Court to demonstrate that he has in fact
 5   exhausted the claims the Court has determined are unexhausted. If Petitioner chooses this
 6   option, his papers are due no later than June 28, 2021. Respondent may file a reply by
 7   July 28, 2021.
 8             ii) Second Option: Voluntarily Dismiss the Petition
 9             Petitioner may voluntarily dismiss his entire federal petition while he exhausts his
10   unexhausted claims. He may thereafter file a new federal petition in this Court containing
11   only exhausted claims. See Rose, 455 U.S. at 520-21 (stating that a petitioner who files a
12   mixed petition may dismiss his petition to “return[] to state court to exhaust his claims”).
13   If Petitioner chooses this option, he must file a pleading with this Court no later than June
14   28, 2021. Respondent may file a reply by July 28, 2021.
15             Petitioner is cautioned that any new federal petition must be filed before expiration
16   of the one-year statute of limitations. Ordinarily, a petitioner has one year from when his
17   conviction became final to file his federal petition, unless he can show that statutory or
18   equitable “tolling” applies. Duncan v. Walker, 533 U.S. 167, 176 (2001); 28 U.S.C.
19   § 2244(d).2 The statute of limitations does not run while a properly filed state habeas corpus
20
21   2
         28 U.S.C. § 2244 (d) provides:
22            (1) A 1-year period of limitation shall apply to an application for a writ of habeas corpus
              by a person in custody pursuant to the judgment of a State court. The limitation period
23            shall run from the latest of—
                      (A) the date on which the judgment became final by the conclusion of
24                    direct review or the expiration of the time for seeking such review;
25                    (B) the date on which the impediment to filing an application created by
                      State action in violation of the Constitution or laws of the United States is
26                    removed, if the applicant was prevented from filing by such State action;
                      (C) the date on which the constitutional right asserted was initially
27                    recognized by the Supreme Court, if the right has been newly recognized
                      by the Supreme Court and made retroactively applicable to cases on
28                    collateral review; or

                                                            3
                                                                                          3:21-cv-00834-WQH-WVG
     Case 3:21-cv-00834-WQH-WVG Document 6 Filed 05/13/21 PageID.5 Page 4 of 6



 1   petition is pending. 28 U.S.C. § 2244(d)(2); see Nino v. Galaza, 183 F.3d 1003, 1006 (9th
 2   Cir. 1999). But see Artuz v. Bennett, 531 U.S. 4, 8 (2000) (holding that “an application is
 3   ‘properly filed’ when its delivery and acceptance [by the appropriate court officer for
 4   placement into the record] are in compliance with the applicable laws and rules governing
 5   filings.”); Bonner v. Carey, 425 F.3d 1145, 1149 (9th Cir. 2005) (holding that a state
 6   application for post-conviction relief which is ultimately dismissed as untimely was neither
 7   “properly filed” nor “pending” while it was under consideration by the state court, and
 8   therefore does not toll the statute of limitations), as amended 439 F.3d 993. However,
 9   absent some other basis for tolling, the statute of limitations continues to run while a federal
10   habeas petition is pending. Duncan, 533 U.S. at 181-82.
11          iii) Third Option: Formally Abandon Unexhausted Claims
12          Petitioner may formally abandon his unexhausted claims and proceed with his
13   exhausted ones. See Rose, 455 U.S. at 510, 520–21 (stating that a petitioner who files a
14   mixed petition may “resubmit[] the habeas petition to present only exhausted claims”). If
15   Petitioner chooses this option, he must file a pleading with this Court no later than June
16   28, 2021. Respondent may file a reply by July 28, 2021.
17          Petitioner is cautioned that once he abandons his unexhausted claim(s), he may lose
18   the ability to ever raise them in federal court. See Slack v. McDaniel, 529 U.S. 473, 488
19   (2000) (stating that a court’s ruling on the merits of claims presented in a first § 2254
20   petition renders any later petition successive); see also 28 U.S.C. § 2244 (a)-(b).3
21
22
23
                    (D) the date on which the factual predicate of the claim or claims
24                  presented could have been discovered through the exercise of due
25                  diligence.
            (2) The time during which a properly filed application for State post-conviction or other
26          collateral review with respect to the pertinent judgment or claim is pending shall not be
            counted toward any period of limitation under this subsection.
27
     3
      28 U.S.C. § 2244(b)(2) provides that a claim presented in a second or successive habeas corpus
28   application under § 2254 shall be dismissed unless:

                                                        4
                                                                                      3:21-cv-00834-WQH-WVG
     Case 3:21-cv-00834-WQH-WVG Document 6 Filed 05/13/21 PageID.6 Page 5 of 6



 1         iv) Fourth Option: File a Motion to Stay the Federal Proceedings
 2         Petitioner may file a motion to stay this federal proceeding while he exhausts his
 3   unexhausted claims in state court. There are two methods potentially available to
 4   Petitioner, the “stay and abeyance” procedure and the “withdrawal and abeyance”
 5   procedure.
 6         If Petitioner wishes to use the “stay and abeyance” procedure he should ask the Court
 7   to stay his mixed petition while he exhaust his claims in state court. Under this procedure
 8   he must demonstrate there are arguably meritorious claims which he wishes to exhaust,
 9   that he is diligently pursuing his state court remedies with respect to those claims, and that
10   good cause exists for his failure to timely exhaust his state court remedies. Rhines v.
11   Webber, 544 U.S. 269, 277–78 (2005).
12         If Petitioner wishes to use the “withdrawal and abeyance” procedure, he must
13   voluntarily withdraw his unexhausted claims, ask the Court to stay the proceedings and
14   hold the fully-exhausted petition in abeyance while he returns to state court to exhaust, and
15   then seek permission to amend his petition to include the newly exhausted claims after
16   exhaustion is complete. King v. Ryan, 564 F.3d. 1133, 1135 (9th Cir. 2009). Although
17   under this procedure Petitioner is not required to demonstrate good cause for his failure to
18   timely exhaust, the newly exhausted claims must be either timely under the statute of
19   limitations or “relate back” to the claims in the fully-exhausted petition, that is, they must
20   share a “common core of operative facts” with the previously exhausted claims. King, 564
21   F.3d at 1141, quoting Mayle v. Felix, 545 U.S. 644, 659 (2005).
22
23
                   (A) the applicant shows that the claim relies on a new rule of constitutional law,
24         made retroactive to cases on collateral review by the Supreme Court, that was previously
25         unavailable; or
                   (B) (i) the factual predicate for the claim could not have been discovered
26         previously through the exercise of due diligence; and (ii) the facts underlying the claim, if
           proven and viewed in light of the evidence as a whole, would be sufficient to establish by
27         clear and convincing evidence that, but for constitutional error, no reasonable factfinder
           would have found the applicant guilty of the underlying offense.
28

                                                         5
                                                                                       3:21-cv-00834-WQH-WVG
     Case 3:21-cv-00834-WQH-WVG Document 6 Filed 05/13/21 PageID.7 Page 6 of 6



 1          If Petitioner choses this fourth option, he must file a pleading with this Court no
 2   later than June 28, 2021. Respondent may file a reply by July 28, 2021.
 3                                CONCLUSION AND ORDER
 4          For the foregoing reasons, the Court DISMISSES this case without prejudice. If
 5   petitioner wishes to proceed with this case, he must, no later than June 28, 2021: (1) pay
 6   the $5.00 filing fee OR submit adequate proof of his inability to pay the fee; AND (2)
 7   choose one of the options outlined above. Petitioner is cautioned that if he fails to respond
 8   to this Order, the Petition will remain dismissed without prejudice. See Rose, 455 U.S. at
 9   522.
10          The Clerk of Court shall send a blank Southern District of California In Forma
11   Pauperis Application to Petitioner along with a copy of this Order.
12          IT IS SO ORDERED.
13   Dated: May 13, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6
                                                                             3:21-cv-00834-WQH-WVG
